288 So. 2d 552 (1974)
Jimmie Lee HARRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-441.
District Court of Appeal of Florida, Third District.
January 15, 1974.
Phillip A. Hubbart, Public Defender, and Steven Rappaport, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Lance R. Stelzer, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and CARROLL, JJ.
PER CURIAM.
Appellant seeks review of a revocation of probation and a sentence of six months in the Dade County Jail to be followed by a one year probation. It is urged that the evidence of the violation of probation was insufficient, but we find that the evidence before the trial judge is adequate inasmuch as the trier of fact may consider and reject evidence which is contrary to that of the State's witnesses. See State v. Young, Fla. 1968, 217 So. 2d 567.
The State concedes and we find that the sentence is illegal. See Fla. Stat. § 948.01(4), F.S.A. See also Williams v. State, Fla.App. 1973, 280 So. 2d 518. Thereupon, the judgment is affirmed, and the sentence is amended by striking therefrom the provision for probation, and as amended the sentence is affirmed.
Affirmed.